 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   LEONEL GONZALEZ and JONATHAN                                Case No. 1:18-cv-01046 LJO JLT
     BASULTO,
12                                                               SECOND ORDER RE: EARLY
                       Plaintiffs,                               SETTLEMENT CONFERENCE
13
              vs.
14
     JAG TRUCKING, INC. et al.,
15
                 Defendants.
16   ____________________________________
17   AND RELATED CROSS ACTIONS
18

19            After receiving the request of counsel to set an early settlement conference as well as their
20   assurance that they all wished to have the conference, the Court learned that this was not the
21   case.1 Though it appears that everyone wants the case resolved, not everyone is willing to
22   compromise to allow that to happen. See Doc. 108. After learning this, the Court inquired
23   whether the settlement conference should go forward. (Doc. 108) Counsel filed a joint statement
24
              1
                Mr. Kittinger has been the only party to admit this, though the settlement conference statements seem to
25   reveal that many parties seem to think that they should not have to compromise in at least some respect. The
     statements reveal also, that the parties think the Court can somehow force their opponent(s) to accept a view of the
26   facts they prefer; it not only cannot do this, but it will not do this. Such an effort is roughly equivalent to teaching a
     pig to sing. To paraphrase Mark Twain, it will not work and will only annoy the pig. Rather, the Court will assist the
27   parties to achieving compromise. However, as set forth in the order setting the conference (Doc. 105), the framework
     for this compromise must have been developed before the parties arrive at the conference.
28


                                                                 2
 1   indicating they agreed that it should. (Doc. 110) Thus, the settlement conference will proceed as

 2   scheduled. However, the Court offers one, final admonition: if there is any party who is

 3   unwilling to participate in good faith to resolve this matter—meaning the party is unwilling

 4   to compromise to any extent—that party SHALL file a notice setting forth this information

 5   no later than January 2, 2020. Failure to take advantage of this “safe harbor” option will

 6   subject any party who fails to participate in good faith to sanctions. This Court lacks the

 7   resources and the interest to conduct a settlement conference with recalcitrant parties.

 8          Finally, counsel for Mr. Kittinger has requested that his claims representative be excused

 9   from appearing in person at the conference. (Doc. 107) The rationale offered is that because Mr.

10   Kittinger will not compromise his position related to liability, the claims representative is

11   unneeded. Id. The Court agrees there is no point in having the representative present. Having

12   people present who will not assist in resolving the matter wastes the Court’s limited time, which

13   impacts the viability of the settlement process.

14          Thus, the Court ORDERS:

15          1.      No later than January 2, 2020, if any party will not attend the settlement

16   conference in good faith—meaning, that the party is unwilling to compromise—the party SHALL

17   file a statement indicating this. Failure to comply with this order may result in the imposition

18   of monetary sanctions. If any such statement is filed, the remaining parties SHALL file a joint

19   report no later than January 9, 2020 indicating whether the conference should go forward

20   nonetheless.
21          2.      In advance of the conference, the parties were ordered to make offers to settle and

22   to continue to make offers and counteroffers until it was no longer fruitful. (Doc. 105 at 2-3) It

23   appears that this has not occurred. Thus, no later than January 2, 2020, the parties SHALL

24   respond to each relevant settlement offer with an acceptance or a counteroffer. The offers

25   SHALL be continued to be exchanged until doing so appears no longer to be fruitful. Failure to

26   comply with this order may result in the imposition of monetary sanctions and will result in
27   the Court adjourning the conference;

28          3.      Mr. Kittinger’s request (Doc. 107) is GRANTED.


                                                        3
 1          The parties SHALL be prepared to respond quickly during the conference and without

 2   lengthy delays to discuss the parties’ positions. These discussions should have occurred already

 3   and, if they have not, SHALL occur before arrival at the conference.

 4          Despite its earlier position, the Court will not agree to continuing the settlement

 5   conference to a second day, because it appears that the parties and/or their counsel have not

 6   complied with the Court’s order related to the ongoing exchange of settlement offers before the

 7   conference. (Doc. 105 at 2-3) The Court will consider extending the conference only if it appears

 8   that substantial progress is being made.

 9
     IT IS SO ORDERED.
10

11      Dated:     December 23, 2019                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      4
